Citation Nr: 0321732	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  98-14 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to separate evaluations of 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans' Affairs.   In that decision, the RO granted service 
connection for tinnitus, and assigned the maximum 10 percent 
rating effective to the date of claim; February 27, 1998.  
The Board denied a claim for a higher initial rating in an 
October 2001 decision.  The veteran subsequently appealed 
this decision to the Court of Appeals for Veterans Claims 
(CAVC or Court).  In a Court Order dated April 9, 2003, CAVC 
vacated the Board's October 2001 decision  "to the extent 
that it denied separate compensable ratings for bilateral 
tinnitis (sic)."  
Accordingly, this decision is limited to the question of 
whether separate ratings could be assigned for tinnitus 
involving both ears.

The Board notes that, in its October 2001 decision, the 
issues of entitlement to increased ratings for left and right 
knee disabilities as well as entitlement to a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU) were remanded to the RO for further 
development.  These issue were not subject to the April 9, 
2003 CAVC decision, and remain pending before the RO.  The 
Board directs the RO's attention to this matter for 
appropriate action when the claims folder is returned to the 
RO.


FINDING OF FACT

The veteran is service connected for tinnitus with 
involvement of both ears.




CONCLUSION OF LAW

Separate evaluations of 10 percent for tinnitus involving 
both ears is not warranted.  38 U.S.C.A. §§ 1155, 7104(c) 
(2002); 38 C.F.R. § 4.78a, Diagnostic Code 6260 (1998-1999); 
38 C.F.R. § 4.78, Diagnostic Code 6260 (1999-2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.14, 4.25(b), 4.87, Diagnostic Code 6260 
(1999-2002); VAOPGCPREC 2-2003 (May 23, 2003); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in dispute, and the parties 
have stipulated to the statement of facts presented in the 
Board's October 2001 decision.  See JOINT MOTION FOR PARTIAL 
REMAND dated April 2, 2003.  The veteran perceives a 
persistent ringing sensation in both ears as a result of 
injury in service.  The RO has service connected this 
disability, diagnosed as tinnitus, and assigned the maximum 
10 percent rating under Diagnostic Code 6260.  Tinnitus is 
generally defined as a "ringing, buzzing noise in the 
ears."  Kelly v. Brown, 7 Vet. App. 471, 472 (1995), quoting 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1725 (27th ed. 
(1988).  Diagnostic Code 6260 provides a maximum 10 percent 
rating for "tinnitus, recurrent."  38 C.F.R. § 4.78a, 
Diagnostic Code 6260 (1998-1999); 38 C.F.R. § 4.78, 
Diagnostic Code 6260 (1999-2002); Cromley v. Brown, 7 Vet. 
App. 376, 378 (1995).

Where the maximum schedular rating has been assigned, a 
claimant may seek further compensation on an extraschedular 
basis under 38 C.F.R. § 3.321(b).  See Moyer v. Derwinski, 2 
Vet. App. 289 (1992).  The veteran has not taken issue with 
the Board's previous determination that extraschedular 
referral is not warranted in his case as there is no evidence 
of record that the veteran's tinnitus has resulted in 
frequent hospitalizations or caused marked interference with 
his employment.  Rather, he disputes the Board's legal 
conclusion that he has been assigned the maximum schedular 
rating for his disability under Diagnostic Code 6260.  He 
makes two arguments in support his claim.  First, he argues 
that he is entitled to a separate schedular rating for the 
sensory neural and/or cochlear damage underlying his tinnitus 
disability.  Second, he argues that, since he perceives 
ringing in both ears, he is entitled to a 10 percent rating 
for each ear pursuant to 38 C.F.R. § 4.25.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  The provisions of 38 
C.F.R. § 4.14 hold that VA must avoid compensating a claimant 
twice for duplicative or overlapping manifestations of a 
disease or disability under different diagnostic codes.  
However, the Court has interpreted 38 C.F.R. § 4.14 as 
allowing a claimant to be rated separately for different 
manifestations of the same injury, where "none of the 
symptomatology for any one of [the] conditions is duplicative 
of or overlapping with the symptomatology of the other two 
conditions."  Esteban v. Brown, 6 Vet. App 259, 262 (1994).

The Court has previously held that a 10 percent rating for 
tinnitus is "the highest level possible under the 
regulations for tinnitus."  Cromley, 7 Vet. App. at 378.  
This case has not been expressly overruled, and is binding 
upon the Board.  38 U.S.C.A. § 7252 (West 2002).  In Wanner 
v. Principi, 17 Vet. App. 4, 18 (2003), the Court later 
called into question the applicability of 38 C.F.R. § 4.25(b) 
which states, in pertinent part, as follows:

"Except as otherwise provided in this 
schedule, the disabilities arising from a 
single disease entity, e.g., arthritis, 
multiple sclerosis, cerebrovascular accidence, 
etc., are to be rated separately as are all 
other disabling conditions, if any."

VA's General Counsel has recently issued a Precedent Opinion, 
VAOPGCPREC 2-2003 dated May 23, 2003, that directly addresses 
both the issue raised in Wanner and the arguments advanced by 
the veteran in this case.  The Board is statutorily bound to 
follow this opinion.  38 U.S.C.A. § 7104(c) (West 2002).  
This opinion addresses the underlying medical and legal bases 
for VA's longstanding practice of providing a maximum 10 
percent rating for tinnitus.  It appears in full as follows:

QUESTIONS PRESENTED:

Whether Diagnostic Code (DC) 6260, as in effect 
prior to June 10, 1999, and as amended as of that 
date, authorizes a single 10% disability rating 
for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the 
head, or whether separate disability ratings for 
tinnitus in each ear may be assigned under that 
or any other diagnostic code?

DISCUSSION:

1.  Before 1999, the rating schedule authorized a 
10% disability rating for tinnitus incurred as a 
result of trauma to the head.  See generally 38 
C.F.R. § 4.87a, DC 6260 (1998) ("Persistent as a 
symptom of head injury, concussion or acoustic 
trauma.").  At that time, manifestations of 
tinnitus that were not the result of head trauma 
could be rated in association with the underlying 
cause under the appropriate diagnostic code.1 [1 
In Wanner v. Principi, 17 Vet. App. 4, 18 (2003), 
the CAVC invalidated the part of pre-1999 
38 C.F.R. § 4.87a, DC 6260, that contained a 
trauma requirement for a 10% disability rating 
for tinnitus.  As a result, the sole criterion 
remaining for that regulation was that tinnitus 
be "[p]ersistent."  The CAVC did not reach the 
issue amended, 64 Fed. Reg. 25202, 25,210 (1999), 
to provide service connection for "Tinnitus, 
recurrent," regardless of its etiology.  
38 C.F.R. § 4.87, DC 6260.  Additionally, a note 
was added in the 1999 amendment instructing 
raters that: "A separate evaluation for tinnitus 
may be combined with an evaluation under 
diagnostic codes 6100, 6200, 6204, or any other 
diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes."  
38 C.F.R. § 4.87, DC 6260.  Neither the prior nor 
the amended regulation contained any language 
suggesting that a separate tinnitus rating could 
be awarded for each ear, nor does any other 
rating schedule provision in effect prior to or 
after 1999 suggest that such separate ratings may 
be awarded.  For example, 38 C.F.R. § 4.124a, DC 
8046, has long provided that, for purposes of 
rating cerebral arteriosclerosis, "[p]urely 
subjective complaints such as headache, 
dizziness, tinnitus, insomnia and irritability ... 
will be rated 10 percent and no more under 
diagnostic code 9305."  In such cases, the 
condition of tinnitus is taken into account as a 
rating factor which may give rise to a maximum 10 
percent rating without regard to whether the 
condition is unilateral or bilateral in nature.]  
In 1999, the Rating Schedule was amended, 64 Fed. 
Reg. 25,202, 25,210 (1999), to provide service 
connection for "Tinnitus, recurrent," regardless 
of its etiology.  38 C.F.R. § 4.87, DC 6260.  
Additionally, a note was added in the 1999 
amendment instructing raters that:  "A separate 
evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 
6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of 
those diagnostic codes."  38 C.F.R. § 4.87, DC 
6260.  Neither the prior nor the amended 
regulation contained any language suggesting that 
a separate tinnitus rating could be awarded for 
each ear, nor does any other rating schedule 
provision in effect prior to or after 1999 
suggest that such separate ratings may be 
awarded.  For example, 38 C.F.R. § 4.124a, 
DC 8046, has long provided that, for purposes of 
rating cerebral arteriosclerosis, "[p]urely 
subjective complaints such as headache, 
dizziness, tinnitus, insomnia and irritability . 
. . will be rated 10 percent and no more under 
diagnostic code 9305."  In such cases, the 
condition of tinnitus is taken into account as a 
rating factor which may give rise to a maximum 
10% disability rating without regard to whether 
the condition is unilateral or bilateral in 
nature.  

2.  The Merck Manual states that tinnitus is the 
perception of sound in the absence of an acoustic 
stimulus.  "The Merck Manual" 665 (17th ed. 1999).  
VA discussed the nature of tinnitus in a recent 
notice of proposed rulemaking concerning the 
rating schedule provision governing tinnitus, 67 
Fed. Reg. 59,033 (2002), explaining that:

Tinnitus is classified either as 
subjective tinnitus (over 95% of cases) 
or objective tinnitus.  In subjective or 
"true" tinnitus, the sound is audible 
only to the patient.  In the much rarer 
objective tinnitus (sometimes called 
extrinsic tinnitus or "pseudo-
tinnitus"), the sound is audible to 
other people, either simply by listening 
or with a stethoscope.  Objective 
tinnitus commonly has a definite cause 
that generates the sound, such as 
vascular or muscular disorders.  
Objective tinnitus may also be due to 
such nonpathologic causes as noise from 
the temporomandibular joints, openings of 
the eustachian tubes, or repetitive 
muscle contractions.

Accordingly, objective tinnitus is properly 
evaluated as part of the underlying condition 
causing it.  

3.  The notice of proposed rulemaking went on to 
explain that:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a 
precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain 
creates phantom sensations to replace 
missing inputs from the damaged inner 
ear, similar to the brain's creation of 
phantom pain in amputated limbs (Diseases 
of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory 
perception (tinnitus): mechanisms of 
generation and perception, Neuroscience 
Research 8:221-2, P. Jasterboff, 1990; 
and Mechanisms of Tinnitus. Allyn and 
Bacon, 1995, J. Vernon and A. Moller 
(Eds.)).  The Oregon Tinnitus Data 
Archive found in a study of 1630 
individuals with tinnitus that 63% 
reported tinnitus in both ears and 11% 
reported it as filling the head.  
(http://www.ohsu.edu/ohrc-otda/95-
01/data/08.html).  Therefore, in the 
great majority of cases, tinnitus is 
reported as either bilateral or undefined 
as to side.  

True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.  

67 Fed. Reg. at 59,033.  As VA's notice of 
proposed rulemaking made clear, the perception of 
noise is the disability identified in true 
tinnitus, and the source of this perceived noise 
is not in either or both ears.  The 
undifferentiated nature of the source of the noise 
that is tinnitus is the primary basis for VA's 
practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease 
entity.

4.  On May 14, 2003, VA published a final rule 
adding a note to DC 6260, directing raters to 
"[a]ssign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head."  68 Fed. Reg. 
25,822, 25,823 (2003); 38 C.F.R. § 4.87, DC 6260, 
note (2).  The notice also added a note providing 
that objective tinnitus is to be evaluated as part 
of the underlying condition, not under DC 6260.  
38 C.F.R. § 4.87, DC 6260, note (3).  The notice 
stated that:

This document amends the Department of 
Veterans Affairs (VA) Schedule for Rating 
Disabilities to state more explicitly the 
method of evaluation of tinnitus under 
diagnostic code 6260 in the portion of the 
rating schedule that addresses evaluation of 
disabilities of the ear.  The intended 
effect of this action is to codify current 
standard VA practice by stating that 
recurrent tinnitus will be assigned only a 
single 10-percent evaluation whether it is 
perceived in one ear, both ears, or 
somewhere in the head.  

68 Fed. Reg. at 25,822.  As was stated in the 
notice of proposed rulemaking: "This amendment 
involves no substantive change and is consistent 
with current practice."  67 Fed. Reg. at 59,033.  
Thus, the amendment restated in more explicit 
terms the rule reflected in prior VA regulations 
that only a single 10% rating for tinnitus is 
authorized regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the 
head.  

5.  The 1999 amendment to DC 6260 reflected an 
awareness that tinnitus need not be constant to be 
disabling and that it can have causes other than 
head trauma.  59 Fed. Reg. 17,295, 17,297 (1994).  
The amendment addressed the need to accommodate 
tinnitus resulting from other causes.  Further, 
the note added to DC 6260 by that amendment 
reflects the rule, stated in 38 C.F.R. § 4.14, 
that the disability resulting from tinnitus cannot 
be rated simultaneously under more than one 
diagnostic code.  The 1999 amendment did not 
reflect any change in view as to the nature of 
tinnitus itself.  Thus, the most recent amendment 
DC 6260 definitively stating that only a single 
10% disability rating is authorized for tinnitus 
merely restates the law as it existed both prior 
to and after the 1999 amendment.  Accordingly, the 
rule that only a single 10% disability rating is 
authorized for tinnitus regardless of whether the 
tinnitus is perceived as unilateral, bilateral, or 
in the head is for application in cases arising 
both before and after the 1999 amendment.  

HELD:  

Diagnostic Code 6260 (currently codified at 38 
C.F.R. § 4.87), as in effect prior to June 10, 
1999, and as amended as of that date, authorized a 
single 10% disability rating for tinnitus, 
regardless of whether tinnitus is perceived as 
unilateral, bilateral, or in the head.  Separate 
ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic 
code.

The Board finds that VA has made a medical determination that 
tinnitus is a perception of noise disability originating from 
the brain, and the source of the perceived noise is not in 
either or both ears; it is a single disability which may be 
perceived as a ringing in one ear, both ears and/or in the 
head.  67 Fed. Reg. 59,033 (2002).  This medical 
determination underlies VA's longstanding policy, recently 
codified at 38 C.F.R. § 4.87, Diagnostic Code 6260, note (2), 
that a single evaluation is assignable for tinnitus whether 
the sound is perceived in one ear, both ears, or in the head.  
67 Fed. Reg. at 59,033; 68 Fed. Reg. at 25,822.  Based upon 
this medical fact, the Board fully adopts the reasoning by 
VA's General Counsel in VAOPGCPREC 2-2003 with respect to the 
inapplicability to 38 C.F.R. § 4.25.  As a matter of law, the 
Board holds that the versions of Diagnostic Code 6260, in 
effect before and after the revision on June 10, 1999, only 
authorizes a single 10 percent rating for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head.  VAOPGCPREC 2-2003 (May 23, 2003); 
38 U.S.C.A. § 7104(c) (West 2002).  Any other result would 
amount to duplication of VA compensation benefits which is 
expressly prohibited by 38 C.F.R. § 4.14 (2002).

In so holding, the Board notes that the parties have 
stipulated to the facts of the case, and agree that the issue 
on appeal involves a question of law regarding the proper 
interpretation of VA's schedular criteria.  The provisions of 
the Veterans Claims Assistance Act of 2002 (VCAA), therefore, 
are not applicable.  See Manning v. Principi, 16 Vet. App. 
534 (2002) (CAVC held that VCAA has not effect on appeal 
where the law, and not the underlying facts, is dispositive 
of the matter).  The Board nonetheless observes that the 
veteran has had ample opportunity to provide evidence and 
argument in support of his claim, to include an Appellate 
Brief authored by DAV's Appellate Counsel.  The Board finds 
that no prejudice accrues to the veteran in deciding his case 
at this time, particularly since the Joint Partial Remand 
request was limited to addressing the issue of the 
applicability of 38 C.F.R. § 4.25 and the parties stipulated 
that VA has fully satisfied the notice provisions of 
38 U.S.C.A. § 5103.  As the law, and not the facts, is 
dispositive in this case, the Board must deny the claim for 
separate compensable ratings for tinnitus on the basis of 
lack of entitlement under law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Separate compensable ratings for tinnitus are denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

